Citation Nr: 0635002	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for migraine headaches, as 
secondary to service-connected tinnitus, bilateral otitis 
media and externa, bilateral tympanic membrane perforations, 
and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link the 
veteran's migraine headaches to the service-connected 
tinnitus, bilateral otitis media and externa, bilateral 
tympanic membrane perforations, and bilateral hearing loss.  


CONCLUSION OF LAW

Migraine headaches are not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 
3.310 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).        

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	 in May 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to secondary service connection.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The RO subsequently sent two more letters to the veteran 
informing him of what was necessary to substantiate his claim 
as required by the VCAA.  In correspondence dated in March 
2004, the RO specifically requested that the veteran send 
"any evidence in the claimant's possession that pertains to 
the claim."  In correspondence dated in March 2006, the RO 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award are 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that 
through the three letters sent, the veteran was provided with 
satisfactory notice as required by the VCAA.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II.  To 
the extent that a Pelegrini II violation exists, the Board 
finds that such a violation has resulted in no prejudice.  
Regarding the degree of disability and the effective date 
elements included in the March 2006 correspondence, because 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for secondary 
service connection, any questions as to these elements are 
rendered moot. 

With respect to the other elements of the veteran's secondary 
service connection claim, the veteran has had opportunity to 
submit additional evidence in response to VCAA notices and 
all evidence submitted has been considered by the RO.  The 
record shows that in response to the correspondence of March 
2004, the veteran notified the RO of additional VA Medical 
Center (VAMC) treatment records pertinent to his claim.  The 
record shows that the RO reconsidered the claim in light of 
this evidence and issued a supplement statement of the case 
(SSOC), dated in May 2005, explaining the reasons for the 
continued denial.  The veteran has not notified VA of any 
additional evidence pertinent to the claim.

In regard to VA's duty to assist, the record shows that the 
RO has obtained the veteran's service medical records and all 
potentially relevant VAMC treatment records that the veteran 
has requested.  The veteran has also been provided the 
opportunity to testify before the undersigned Veterans Law 
Judge at a travel board hearing in June 2006.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Evidence
 
In a statement dated in June 2002, the veteran's coworker, 
R.M., stated that the veteran frequently asked for medicines 
for frequent headaches.  

In a letter from T.N., the veteran's sister, dated in June 
2002, T.N. stated that she often had to help the veteran with 
his children because of his frequent migraine attacks.  T.N. 
stated that she felt that these attacks were related to his 
bilateral ear condition.

A former supervisor of the veteran's, P.L., stated in a 
letter dated in July 2002, that the veteran had problems with 
frequent headaches in 1989 when the veteran began working 
with P.L.  P.L. stated that he suggested to the veteran that 
he seek medical advice for this problem.  

In a letter dated in July 2002, the veteran stated that his 
migraine headaches occurred at least three times per week.  
The veteran stated that his job as a postal carrier 
aggravated the headaches when he was required to walk on hot 
days.  The veteran recalled experiencing severe migraine 
headaches in April 2001, June 2001, August 2001, September 
2001, November 2001, December 2001, February 2002, and March 
2002.  The veteran stated that in two of these instances, he 
called in sick, and in one instance, he saw a doctor for the 
headache.  

In an ear, nose, and throat (ENT) consultation from the VAMC 
in Palo Alto, California, dated in January 2003, Dr. C.K. 
stated that the veteran complained of an intermittent left 
earache that sometimes preceded a left-sided migraine 
headache.  The veteran reported that the earaches began in 
1990.  Dr. C.K. determined no obvious cause for the earache, 
but recommended that the veteran receive a myringoplasty.  

In an optometry note, dated in May 2003, Dr. D.G. stated that 
the veteran had a normal fundus examination.

In an ENT clinical note, dated in August 2003, Dr. H.S. 
stated that the veteran had a history of bilateral eardrum 
perforations, but that he did not think this was causing his 
symptoms.  Dr. H.S. detected temporomandibular joint 
tenderness (TMJ) and recommended a dental evaluation.

In an ENT treatment note, dated in November 2003, Dr. H.S. 
stated that the veteran complained of longstanding bilateral 
headaches, worse in the left.  Dr. H.S. stated that a 
magnetic resonance imaging (MRI) showed moderate 
hydrocephalus with dilation of the forth ventricles.  Dr. 
H.S. stated that the headaches were most likely the result of 
hydrocephalus, which may be a normal pressure versus high 
pressure hydrocephalus, probable congenital.  Dr. H.S. 
referred the veteran to the neurosurgery clinic.

In a neurosurgery clinic treatment note, dated in November 
2003, Dr. S.S. stated that the veteran reported experiencing 
chronic headaches for 16 years.  Dr. S.S. stated that a 
review of the May 2003 optometry treatment note indicated 
that there was no ocular etiology for the headaches.  Dr. 
S.S. also noted the November 2003 treatment note from the ENT 
clinic.  Dr. S.S. stated that the brain MRI showed no 
evidence of intracranial mass, but there was a moderate 
hydrocephalus of the lateral ventricles.  Dr. S.S. stated 
that this was most likely long standing and compensated, as 
there was no evidence of transependymal flow.  Dr. S.S. 
recommended a lumbar puncture stunt, followed by a possible 
ventriculoperitoneal shunt.  

In a neurosurgery clinic treatment note, dated in April 2004, 
Dr. J.M. reported that he performed a lumbar puncture.  

In a neurology consultation, dated in May 2004, Dr. T.Y. 
stated that the veteran's hydrocephalus, as shown in the 
November 2003 brain MRI, may be congenital.  Dr. T.Y. stated 
that the veteran reported no change in symptoms since the 
lumbar puncture had been performed in April 2004.  Dr. T.Y. 
reported the examination results and concluded that the 
veteran's history suggested that the headaches were tension 
related.  Dr. T.Y. started the veteran on Elavil and 
recommended he continue to follow up with the ENT and 
neurosurgery clinic.  

In a neurosurgery clinic note, dated in December 2004, Dr. 
S.S. stated that the veteran's hydrocephalus was probably 
congenital, but he was unsure whether it was symptomatic.  
Dr. S.S. stated that the lumbar puncture showed an increased 
opening pressure, which Dr. S.S. described as "concerning."  

In a radiology report, dated in November 2003, Dr. B.L. 
stated that an MRI showed moderate hydrocephalus that may be 
congenital.  In a follow up note, Dr. B.L. stated that an MRI 
conducted in June 2004 showed no change.  

A transcript of the veteran's travel board hearing conducted 
at the RO in June 2006 showed that the veteran presented the 
following testimony.  The veteran stated that he first 
noticed the headaches in 1983 after he received surgery in 
his ears while in the service.  The veteran reported taking 
up to six Advil tablets in a day when he experienced the 
headaches, which lasted all day.  The veteran could not 
recall any particular headaches in service, and that they 
began when he was out of service.  The veteran said that when 
he got the headaches, he wanted to go to sleep.  




Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

The Board has considered all pertinent evidence of record and 
determines that service connection for migraine headaches, as 
secondary to service-connected tinnitus, bilateral otitis 
media and externa, bilateral tympanic membrane perforations, 
and bilateral hearing loss must be denied.  

Although the cause of the headaches has not been conclusively 
determined, the medical evidence suggests that they are due 
to something other that the veteran's service-connected ear 
disorders.  Specifically, the competent medical evidence 
suggests that the headaches are due to either hydrocephalus, 
tension, or a jaw disorder.  Nowhere in the medical evidence 
is there an opinion linking the headaches to the veteran's 
service-connected ear disorders.  Moreover, the medical 
evidence includes the opinion of Dr. H.S. that the headaches 
were not related to the veteran's perforated ear drums.  The 
record reflects that Dr. H.S. provided treatment for the 
veteran's service-connected ear disorders on numerous 
occasions and was knowledgeable of the veteran's medical 
history.  It is also notable that Dr. H.S. is an otologist, 
and thus specializes in disorders of the ear.  For these 
reasons, the Board considers Dr. H.S.' negative opinion to be 
the most probative evidence in the claims file.    

Regarding the statements of the veteran and his 
acquaintances, the Board recognizes their value in 
determining the severity of the veteran's migraine headaches, 
but they are not probative in determining that the headaches 
are medically related to the service-connected ear 
disabilities.  Where, as here, the determinative issue 
involves a medical nexus opinion, competent medical evidence 
is required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In light of the lack of any favorable evidence linking the 
headaches to a service-connected ear disorder, and the 
existence of at least some negative evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for migraine headaches as secondary to 
service-connected tinnitus, bilateral otitis media and 
externa, bilateral tympanic membrane perforations, and 
bilateral hearing loss is denied.


__________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


